DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Michael McIntyre on 09/29/2021.

	The application has been amended as follows:

In the claims filed on 07/15/2021:
In claim 1 at line 3, please delete the word(s) “charge-transport”, and insert the word(s) --charge transport-- before the word(s) “layer”.
In claim 6 at line 1, please delete the word(s) “a”, and insert the word(s) --the-- after the word(s) “functional group is”.
In claim 6 at line 2, please delete the word(s) “an”, and insert the word(s) --the-- after the word(s) “functional group is”.


Allowable Subject Matter
Claims 1-2 and 5-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a 

Regarding claim 1, YAMAMOTO (US 20170256364 A1) teaches the state of the art of a photoelectric conversion element comprising a perovskite layer, a charge-transport layer, and an adhesion layer.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“an adhesion layer comprising a molecule comprising a first functional group; and the first functional group comprises a phosphonate group, an ammonium group, an alkoxide group, a carboxylate group, a thiolate group, or a combination thereof”, as claimed.
Regarding claim 16, YAMAMOTO (US 20170256364 A1) teaches the state of the art of a photoelectric conversion element comprising a perovskite layer, a charge-transport layer, and an adhesion layer.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“a first charge-transport layer; a second charge-transport layer; and an adhesion layer, wherein: the adhesion layer is positioned between the first charge transport layer and the perovskite layer, the adhesion layer forms a first bond with the first charge transport layer, the adhesion layer forms a second bond with the perovskite layer”, as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726